Citation Nr: 1107235	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as 
due to herbicide exposure and/or as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO in St. Petersburg, 
Florida, inter alia, denied service connection for hypertension.  
In November 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2009.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Buffalo, New York, 
which has certified the appeal to the Board.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
wished to withdraw from appeal the claim for service connection 
for hypertension, to include as secondary to type II diabetes 
mellitus and/or herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, in a written statement received in March 2009, 
withdrew from appeal the claim for service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus and/or herbicide exposure.  Hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


